 
 
                                                                                                                                          Exhibit
10.1




FORM OF RESTRICTED SHARE AWARD AGREEMENT


pursuant to the


2010 LONG-TERM INCENTIVE PLAN
OF
CHINA PHARMA HOLDINGS, INC.


*  *  *  *  *


Participant: _______


Grant Date:  _______


Number of Restricted Shares granted:  _______


 
*  *  *  *  *




THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between China Pharma Holdings, Inc., a Delaware
corporation (the “Company”), and the Participant specified above, pursuant to
the 2010 Long-Term Incentive Plan of the Company as in effect and as amended
from time to time (the “Plan”); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Shares provided herein to the
Participant.


NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.           Incorporation By Reference; Plan Document Receipt.  This Agreement
is subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.  In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
 
 
 

--------------------------------------------------------------------------------

 


2.           Grant of Restricted Share Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Shares specified above.  Except as otherwise provided by Section 13.2 of the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.


3.           Vesting.


3.1           The Restricted Shares subject to this grant shall become
unrestricted and vested as follows:


·  
_______________________________________



3.2           If the Participant’s employment with the Company and/or its
Subsidiaries terminates for any reason (other than due to Disability, Retirement
or death) prior to the vesting of all or any portion of the Restricted Shares
awarded under this Agreement, such Restricted Shares shall immediately be
cancelled and the Participant (and the Participant’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such Restricted Shares.  The Board or the Committee,
in its sole discretion, may determine, prior to or within ninety (90) days after
the date of any such termination, that all or a portion of any the Participant’s
unvested Restricted Shares shall not be so cancelled and forfeited.
 
3.3 If the Participant’s employment with the Company and/or its Subsidiaries
terminates due to the Participant's death, Disability or Retirement, the
Participant shall become 100% vested in the Restricted Shares awarded under this
Agreement as of the date of any such termination.
 
3.4 If the Participant's employer ceases to be a Subsidiary of the Company, that
event shall be deemed to constitute a termination of employment under section
3.2 above.


4.           Delivery of Restricted Shares.  Subject to Section 8.4 of the Plan,
if the Restricted Shares awarded by this Agreement become vested, the
Participant shall be entitled to receive unrestricted shares of Common Stock. To
avoid confusion, the restriction referenced hereto refers to the restriction
posed by the Plan, as opposed to the restrictions under the Securities Act of
1933.


5.           Non-transferability.  Restricted Shares, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution.  Any such Restricted Shares, and any rights
and interests with respect thereto,
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
shall not, prior to vesting, be pledged, encumbered or otherwise hypothecated in
any way by the Participant (or any beneficiary(ies) of the Participant) and
shall not, prior to vesting, be subject to execution, attachment or similar
legal process.  Any attempt to sell, exchange, transfer, assign, pledge,
encumber or otherwise dispose of or hypothecate in any way any of the Restricted
Shares, or the levy of any execution, attachment or similar legal process upon
the Restricted Shares, contrary to the terms and provisions of this Agreement
and/or the Plan shall be null and void and without legal force or effect.


6.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject
matter.  This Agreement may only be modified or amended by a writing signed by
both the Company and the Participant.


7.           Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


7.1  If such notice is to the Company, to the attention of the Chief Executive
Officer of the Company at Second Floor, No. 17, Jinpan Road, Haikou, Hainan
Province, China 570216, or at such other address as the Company, by notice to
the Participant, shall designate in writing from time to time.


7.2  If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.


8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.


9.           Compliance with Laws.  The issuance of the Restricted Shares or
Common Stock pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any federal and state securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act of 1933, the Exchange Act and the respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto.  The Company shall not be obligated to issue any of the Restricted
Shares or Common Stock pursuant to this Agreement if such issuance would violate
any such requirements.


               10.           Binding Agreement; Assignment.  This Agreement
shall inure to the benefit of, be binding upon, and be enforceable by the
Company and its successors and assigns.  The Participant shall not assign any
part of this Agreement without the prior express written consent of the Company.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 


11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.


12.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


13.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as any other party hereto reasonably may request in order to carry out the
intent and accomplish the purposes of this Agreement and the Plan and the
consummation of the transactions contemplated thereunder.


14.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.




[Signature page follows]
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.
 
 
 
CHINA PHARMA HOLDINGS, INC.
       
 
By: _____________________________
 
Name:
 
Title:
           
 
_________________________________
 
[Name of Participant]




 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 